DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s arguments filed on 06/21/2022.
Response to Arguments
3. 	Applicant’s arguments, see REMARKS, filed ON 06/21/2022, with respect to CLAIMS 1-3, 5-7 have been fully considered and are persuasive.  The 102 & 103 Rejection of claims 1-3, 5-7 has been withdrawn. New Claims 11-15 has been cancelled, per Applicant’s instruction, as described under Examiner’s Amendment.
EXAMINER'S AMENDMENT
4. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with DAVID DUNBAR on 06/29/2022.
The application has been amended as follows: 
	Regarding claims 11-15, please, cancel. them.
	Regarding claim 7, please delete lines 27-29 on Page 6, and instead replace the following, staring on line 27, “in response to detection of an abnormal current by the abnormal current detection circuit, the semiconductor integrated circuit performs one of (i) an overcurrent protection operation, and (ii) outputting of the abnormality signal from the external terminal”.

Allowable Subject Matter
5. 	Claims 1-3, 5-7 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 7, Takano et al. (“Takano”, US Pub 2017/0063232) teaches (Fig. 3; Para 44-63 and Para 28-40) a fan motor system (i.e. such elements are anticipated to be used in a motor vehicle; Para 4-5), comprising: the motor (Para 4-5) that rotates a fan; a drive circuit (i.e. to the load) that drives the motor (21) to rotate; and 
a semiconductor integrated circuit (IC 10) for a regulator (LDO that supplies an operation voltage to the drive circuit, i.e. load), the semiconductor integrated circuit (IC 10) supplying an operation voltage of the drive circuit (LDO that supplies an operation voltage to the drive circuit, i.e. load); and the semiconductor integrated circuit (IC 10) comprising: a voltage control transistor (Q1) that is connected between a voltage input terminal (IN) to which a DC voltage is input (Vin) and an output terminal (OUT_dc); a control circuit (Cont, 13, 11, R1, R2) that controls the voltage control transistor (Q1) according to a feedback voltage (Vfb, via bleeder ‘R1-R2) of an output (Vout); a first transistor (Q2) which is provided in parallel (current mirror config w/ Q1) with the voltage control transistor (Q1) and to which an electric current in a proportional reduction (para 30) from an electric current flowing to the voltage control transistor (Q1) flows; a first comparison circuit (16) that determines which of the electric current flowing to the first transistor (Q2) and a predetermined current value (Iout flowing thru or detected using current-mirror configuration between Q1-Q4) is larger (i.e. using 16); and a first output terminal (P3, P4) for outputting outside a determination result (output of 16 is being passed thru two paths: 1st path being ’21, Q5’ leading to terminal P3 and 2nd path being ‘inverter 20, Qs drain voltage on node N1, CMP connection to gate 22, Q6’ leading to terminal P4. Next, signal on both P3-P4 are connected to CPU and terminal IN of IC 10, and thus anticipated to control Q1-Q4 for readjustment purpose) by the first comparison circuit (16), a second transistor (Q3) which is provided in parallel with the voltage control transistor (Q1) and the first transistor (Q2) and to which an electric current in a proportional reduction from the electric current flowing to the voltage control transistor flows (para 30); a second current-voltage converting element (Rsc) that converts the electric current (Isc) flowing to the second transistor (Q3) into a voltage; and a second comparison circuit (17) that compares the voltage obtained (at the non-inverting input) by converting of the electric current (of Isc_Q3) by the second current-voltage converting element (Rsc) with a second comparison voltage (Vref used in 17’s inverting input) corresponding to a voltage obtained by current-voltage conversion of an abnormality detection current value (short-circuit abnormality operation of 17) of the semiconductor integrated circuit which is set in advance, and determines (determined result is outputted from 17, using two compared received inputs) which of the voltage obtained by the second current-voltage converting element (Rsc) and the second comparison voltage (Vref’) is larger; and an inverter circuit (20; Para 44-52) that inverts an output of the first comparison circuit (16) in response to the electric current flowing to the first transistor (Q2), and the inverter circuit (20) being provided in a stage before an output transistor (Qs) and generating a signal (inverter 20’s output is used to drive Qs’s gate) to be input to a gate terminal of the output transistor (Qs),wherein: an output of the second comparison circuit (17) is inverted (using 20) in response to the electric current (Isc) flowing to the second transistor (Q3), the electric current (Isc) being larger than the abnormality detection current value (using 17’s operation), and an abnormality detection signal (drain of Qs, Q5 or Q6 passing to corresponding terminals P3-P5) is output from one of corresponding output terminal (output of 16 is being passed thru two paths: 1st path being ’21, Q5’ leading to terminal P3 and 2nd path being ‘inverter 20, Qs drain voltage on node N1, CMP connection to gate 22, Q6’ leading to terminal P4. Next, signal on both P3-P4 are connected to CPU and terminal IN of IC 10, and thus anticipated to control Q1-Q4 for readjustment purpose) in response to inversion of the output of one of the first comparison circuit (16) and the second comparison circuit (17).
[NOTE. Applicant’s term(s) like ‘rotate/rotation/or rotational’ values or states and driving a ‘motor to rotate’ are used to describe use of a load which is applied in a vehicle system (i.e. to drive a motor or fan). Hence, such terms are only given weight for application usage, wherein Takano anticipates for such usage in its load, using IC10; see para 4-5]
However, Takano fails to teach, 
“an inverter circuit that inverts an output of the first comparison circuit in response to the electric current flowing to the first transistor, the electric current being smaller than a rotation lock detection current value of the drive circuit, the rotation lock detection current value being set in advance, an abnormality detection signal is output from the first output terminal (wherein 1st output terminal being single and same terminal, which is receiving one of the 1st and 2nd comparison output, using the combined operation of ‘inverter and output transistor’ ) in response to inversion of the output of one of the first comparison circuit and the second comparison circuit”, as claimed in claim 1; and 
“a rotation lock detection circuit which detects that the electric current flowing to the voltage control transistor (Q1) becomes smaller than the rotation lock detection current value; and wherein: an abnormality signal is output to the drive circuit from the external terminal (wherein the external terminal being single and same terminal, which is receiving one of the ‘rotation lock detection circuit’s output’ and ‘abnormal current detection circuit output’, then next selective performance if IC occurs, using the combined operation of ‘inverter and output transistor’, again passing on to the very same single external terminal) in response to detection of a rotation lock state by the rotation lock detection circuit, and in response to detection of an abnormal current by the abnormal current detection circuit, the semiconductor integrated circuit performs one of (i) an overcurrent protection operation, and (ii) outputting of the abnormality signal from the external terminal” as claimed in claim 7.
‘Claims 2-3, 5-6’ are depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571) 270-7921. The examiner can normally be reached on M-Th 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        

	
	/THIENVU V TRAN/                                                             Supervisory Patent Examiner, Art Unit 2839